(xREEisr, P. J. The jury found defendant Bux not guilty of violating the city ordinance, judgment was entered on the verdict and the city took this appeal. The complaint charged that Lorenz Bux on August 21, 1891, did run a vehicle in the city of East St. Louis without having a license, in violation of Sec. 668 of the city ordinance. This section provides that no person shall engage in or follow the occupation of transporting goods, merchandise, or other property in any vehicle, or shall keep, own or use any vehicle for the purpose of carrying goods, merchandise or other property from one place to another within the city of East St. Louis or from places within to places without, or from places without to places within the city, without having obtained a license therefor from the city, under a penalty not less than $5 nor more than $200 for each offense. This ordinance was enacted by virtue of the following power granted to city councils in this State: “ To license, tax or regulate, hackman, drayman, omnibus drivers, carters, cabmen, porters, expressmen, and all others pursuing like occupation, and to prescribe their compensation.” It is quite evident the power granted is limited to the licensing, taxing and regulating the business or vocation of common carriers within a city, and the penalty referred to in Sec. 668 is intended to be imposed upon those only who engage in, or carry on the business of common carriers within the city of East St. Louis without a license. Farwell v. City of Chicago, 71 Ill. 269; City of Collinsville v. Cole, 78 Ill. 114. And in Joyce v. City of East St. Louis, 77 Ill. 156, it is said in the opinion : “ Under the rule of strict construction .the authority to license applies to those vehicles used for hire by common carriers in the city for hire.” The proof in this case fails to establish the violation charged. Bux resided in the city of Belleville, and carried on his business of common carrier there, under a license issued to him by that city. He did not enga'ge in the business of common carrier in East St. Louis, nor keep, own, or use, any vehicle for the purpose of carrying on such business in that city, nor advertise that he - was doing so. The only load hauled by him into that city, so far as disclosed by the evidence, was a load of furniture, hauled from Belleville to the depot of the Chicago & Alton ¡Railroad Co., belonging to a resident of Belleville who was moving to Jacksonville, Illinois. The instruction given for defendant correctly stated the law, and the modification of plaintiff’s fifth instruction was proper. Judgment affirmed.